20-22637-shl          Doc 716       Filed 10/29/20 Entered 10/29/20 13:35:46                     Main Document
                                                 Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:
                                                                   Chapter 11
             Centric Brands Inc., et al., 1
                                                                   Case No. 20-22637 (SHL)
                                               Debtors.
                                                                   (Jointly Administered)


                            STIPULATION AND AGREED ORDER
                       REGARDING MOTION TO LIFT AUTOMATIC STAY

             Upon the Motion of Adriana Joseph for Entry of an Order Granting Relief from the

Automatic Stay Pursuant to 11 U.S.C. §362(d)(1) and (2) to Allow Continuation of State Court

Action to Limits of Insurance Proceeds, if Any, Relating to Litigation Entitled Adriana Joseph,

Plaintiff, -Against- Innovo Group, Inc., et. al. [Docket No. 663] (the “Motion”) for entry of an

order granting relief from the automatic stay pursuant to 11 U.S.C. §362(d)(1) and to allow Adriana

Joseph (the “Plaintiff”) to proceed with her pending litigation against, among other parties,

Innovo Group, Inc., Joe’s Jeans, Inc., and Joe Dahan (“Dahan”), Defendants, in Case No.

102516/07 (Supreme Court, State of New York) (the “State Court Action”), as more fully set forth

in the Motion; and upon the consensual resolution of the Motion among the Plaintiff and the

above-captioned debtors and debtors in possession (the “Debtors”) embodied in this stipulation


1
      The Debtors in these chapter 11 cases, for which joint administration has been granted, along with the last four
      digits of their federal tax identification numbers, are as follows: Centric Brands Inc. (8178); Added Extras LLC
      (5851); American Marketing Enterprises Inc. (9672); Briefly Stated Holdings, Inc. (9890); Briefly Stated Inc.
      (6765); Centric Bebe LLC (2263); Centric Brands Holding LLC (3107); DBG Holdings Subsidiary Inc. (4795);
      DBG Subsidiary Inc. (6315); DFBG Swims, LLC (8035); F&T Apparel LLC (9183); Centric Accessories Group
      LLC (3904); Centric Beauty LLC (8044); Centric Denim Retail LLC (1013); Centric Denim USA, LLC (9608);
      Centric Jewelry Inc. (6431); Centric Socks LLC (2887); Centric West LLC (3064); Centric-BCBG LLC (5700);
      Centric-BCBG Retail LLC (4915); HC Acquisition Holdings, Inc. (4381); Hudson Clothing, LLC (2491); Hudson
      Clothing Holdings, Inc. (4298); Innovo West Sales, Inc. (8471); KHQ Athletics LLC (7413); KHQ Investment
      LLC (0014); Lotta Luv Beauty LLC (0202); Marco Brunelli IP, LLC (0227); RG Parent LLC (4002); RGH Group
      LLC (9853); Robert Graham Designs, LLC (1207); Robert Graham Holdings, LLC (0213); Robert Graham Retail
      LLC (7152); Rosetti Handbags and Accessories, Ltd. (2905); and VZI Investment Corp. (5233).
20-22637-shl     Doc 716      Filed 10/29/20 Entered 10/29/20 13:35:46             Main Document
                                           Pg 2 of 5



and agreed order (this “Stipulation and Order”); and the Court having considered the Motion and

this Stipulation and Order; it is HEREBY ORDERED THAT:

       1.      As of the date of entry of this Stipulation and Order by the Court, for the limited

and sole purpose of allowing the Plaintiff to proceed with the State Court Action, provided,

however, that the State Court Action shall only proceed as to Innovo Group, Inc. and Joe’s Jeans,

Inc. (or any of the Debtors or non-Debtor affiliates other than Dahan) to the extent that third-party

non-Debtor insurance carriers (the “Third Party Insurers”) continue to defend Innovo Group, Inc.

and Joe’s Jeans, Inc. (or any of the Debtors or non-Debtor affiliates other than Dahan) in the State

Court Action; provided, further, that any refusal by the Third Party Insurers to defend Innovo

Group, Inc. and Joe’s Jeans, Inc. (or any of the Debtors or non-Debtor affiliates other than Dahan)

in the State Court Action at any time, shall result in an immediate stay of the State Court Action

under section 524(a)(2) of title 11 of the United States Code (the “Bankruptcy Code”) as to Innovo

Group, Inc. and Joe’s Jeans, Inc. (or any of the Debtors or non-Debtor affiliates other than Dahan),

if applicable, and the application of the discharge set forth in Article VIII of the Fifth Amended

Joint Chapter 11 Plan of Reorganization of Centric Brands Inc. and its Debtor Affiliates Pursuant

to Chapter 11 of the Bankruptcy Code [Docket No. 657, Exhibit 1] (the “Plan”) in accordance with

section 1141(d) of the Bankruptcy Code and the injunctions set forth in Article VIII of the Plan.

For the avoidance of doubt, (a) the Debtors, their affiliates, and their estates, other than Dahan,

shall not incur any litigation expenses and defense costs relating to the State Court Action, and

(b) the Plaintiff agrees not to pursue any discovery against Innovo Group, Inc. and Joe’s Jeans,

Inc. or any other Debtor or non-Debtor affiliate other than Dahan if reasonable out-of-pocket costs

and expenses are not covered and paid by the Third Party Insurers or the Plaintiff.




                                                 2
20-22637-shl      Doc 716     Filed 10/29/20 Entered 10/29/20 13:35:46               Main Document
                                           Pg 3 of 5



       2.       Any award, judgment, or settlement obtained by the Plaintiff against Innovo Group,

Inc. and Joe’s Jeans, Inc. (or any of the Debtors or non-Debtor affiliates other than Dahan) in the

State Court Action, shall be satisfied solely from the Third Party Insurers or the proceeds of the

Debtors’ applicable insurance policies (if any), and not from or by Innovo Group, Inc. and Joe’s

Jeans, Inc. or any of the other Debtors or non-Debtor affiliates, other than Dahan. For the

avoidance of doubt, notwithstanding anything to the contrary and regardless of any liability of

Innovo Group, Inc. and Joe’s Jeans, Inc. or the other Debtors established in the State Court Action,

the Debtors shall not make, nor shall they incur any obligation (including any obligation to pay

any deductible or self-insured retention) to make, any payments in respect of or on account of any

award, judgment, or settlement of claims asserted by the Plaintiff.

       3.       As contemplated in paragraph 2 hereof, if at any time the Debtors are notified that

the costs of defending Innovo Group, Inc. and Joe’s Jeans, Inc. (or any of the Debtors or

non-Debtor affiliates other than Dahan) in the State Court Action or any other costs arising from

or related to the State Court Action will not be covered by the Third Party Insurers, or if the

Plaintiff takes action to recover any award, judgment, or settlement against the Debtors, the State

Court Action shall be deemed stayed as to Innovo Group, Inc. and Joe’s Jeans, Inc. (or any of the

Debtors or non-Debtor affiliates other than Dahan) pursuant to section 524 of the Bankruptcy Code

and the discharge and injunction provisions set forth in Article VIII of the Plan.

       4.       The Plaintiff’s right to recover any award, judgment, or settlement from Innovo

Group, Inc. and Joe’s Jeans, Inc. or any of the other Debtors or non-Debtor affiliates or any of their

estates other than Dahan are deemed waived and released by the Plaintiff to the extent not covered

by insurance.




                                                  3
20-22637-shl     Doc 716       Filed 10/29/20 Entered 10/29/20 13:35:46            Main Document
                                            Pg 4 of 5



       5.      For the avoidance of doubt, and notwithstanding anything contained in this

Stipulation to the contrary, Plaintiff in no way waives, releases, modifies, limits or otherwise

compromises any claim(s) she has against Dahan in the State Court Action.

       6.      The Plaintiff shall not be entitled to receive any distribution under the Plan on

account of any claim they may have by reason of the State Court Action or any events at issue in

or related to the State Court Action.

       7.      The Plaintiff’s claims will be liquidated only in the State Court Action, and the

Plaintiff will be deemed to have withdrawn her proof(s) of claim with prejudice effective upon

entry of this Stipulation and Order becoming final and non-appealable. The Plaintiff waives all

rights to re-file the proofs of claim or to file any additional claims related to or derived from the

State Court Action or any of the claims asserted or that could have been asserted therein.

       8.      Nothing herein shall be construed or deemed to constitute an admission of liability

by Innovo Group, Inc. and Joe’s Jeans, Inc. (or any other Debtor or non-Debtor affiliate) in the

State Court Action.

       9.      Notwithstanding the relief granted in this Stipulation and Order and any actions

taken pursuant to such relief, nothing in this Stipulation and Order shall be deemed: (a) an

admission or finding as to the validity of any claim against a Debtor entity; (b) a waiver of the

right of the Debtors to dispute any claim on any grounds; (c) a promise or requirement to pay any

claim; (d) an implication or admission that any particular claim is of a type specified or defined in

this Stipulation and Order; or (e) a waiver of the rights of the Debtors under the Bankruptcy Code

or any other applicable law.

       10.     This Stipulation and Order contains the entire agreement by and between the parties

with respect to the subject matter hereof.



                                                 4
20-22637-shl     Doc 716     Filed 10/29/20 Entered 10/29/20 13:35:46             Main Document
                                          Pg 5 of 5



         11.   By their signature hereto, each of the undersigned (a) represents that it has been

duly authorized to enter into this Stipulation and Order, and (b) requests that the Bankruptcy Court

approve this Stipulation and Order as an Order of the Bankruptcy Court.

         12.   This Stipulation and Order may be executed in multiple counterparts, each of which

is deemed an original, but when taken together constitute one and the same document.

         13.   This Stipulation and Order will be effective upon approval by the Bankruptcy

Court.

         14.   This Stipulation and Order may not be modified other than by a signed writing

executed by the parties hereto and by further order of the Court.

         15.   The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Stipulation and Order.

ROPES & GRAY LLP                                     DAVIDOFF HUTCHER & CITRON, LLP


/s/ Gregg M. Galardi                                 /s/ Jonathan S. Pasternak
Gregg M. Galardi                                     Jonathan S. Pasternak
Cristine Pirro Schwarzman                            James B. Glucksman
Daniel G. Egan                                       605 Third Avenue
Emily Kehoe                                          New York, New York 10158
1211 Avenue of the Americas                          Telephone: (212) 557-7200
New York, New York 10036
Telephone: (212) 596-9000                            Attorneys for Adriana Joseph

Counsel to the Debtors and Debtors in
Possession


IT IS SO ORDERED.

New York, New York
Dated: October 29, 2020

                                              /s/ Sean H. Lane
                                              THE HONORABLE SEAN H. LANE
                                              UNITED STATES BANKRUPTCY JUDGE


                                                 5
